 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPole-Lite Industries Ltd. and Teamsters Local Union648, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca, Petitioner. Case 3-RC-6789April 22, 1977DECISION AND DIRECTIONBY MEMBERS JENKINS, PENELLO, ANDWALTHERPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 3 on December 10, 1976,1 an election bysecret ballot was conducted on January 6, 1977,under the Regional Director's direction and supervi-sion among employees in the stipulated unit. At theconclusion of the election, the parties were furnishedwith a tally of ballots which showed that ofapproximately 29 eligible voters for the election, 27cast valid ballots, of which 14 were for and 13 wereagainst the Petitioner. One ballot was challenged,which is sufficient in number to affect the results ofthe election. Thereafter, the Petitioner timely filedobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigation,and on February 8, 1977, he issued and duly servedon the parties his Report on Objections andChallenge. His report recommended that the chal-lenge by the Petitioner to the ballot of Hiriam Abareand Petitioner's Objections 2 and 3 be overruled, butObjection I be sustained. Thereafter, the Employertimely filed exceptions to the Regional Director'sreport insofar as it recommended that the results ofthe election be set aside on the basis of Objection I,which alleged that the Employer did not comply withthe Excelsior rule.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.I All dates herein are in 1976, unless otherwise indicated.Excelsior Underwear Inc., 156 N LR B 1236 (1966).The Excelsior rule requires that, within 7 days after the RegionalDirector has approved a consent-election agreement entered into by the229 NLRB No. 63. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of theAct.All production and maintenance employees em-ployed by the Employer at its Champlain, NewYork facility and excluding all office clericalemployees and guards, professional employeesand supervisors within the meaning of the Act.5. The Board considered the Regional Director'sreport, the Employer's exceptions and brief, and theentire record in the case, and hereby adopts theRegional Director's recommendation only to theextent consistent herewith.The Union contends in Objection I that theEmployer failed to submit in a timely fashion a list ofemployees eligible to vote in the upcoming election,as required by Excelsior Underwear, supra, based onthe fact that the list arrived 3 days late at the Board'sResident Office in Albany, New York, and that thePetitioner did not receive the list until 3 days later.3Thus, the issue presented in this case is whether theEmployer substantially complied with the require-ment of the Excelsior rule.By executing the Stipulation for Certification UponConsent Election, the Employer agreed to be boundby the Board's requirement that the Excelsior list befiled within 7 days thereafter (by Friday, December17). The Employer maintains that it sent a list to theResident Office on December 17 via a commercialbus line to be hand-delivered on that date. Due to adelay in the arrival of the bus caused by the holidaytraffic, the Employer contends, the list was not hand-delivered until Monday, December 20, the nextbusiness day.The investigation by the Regional Director reveal-ed that the Employer's list, which was received by theBoard on December 20, failed to include theaddresses of the eligible employees. The ResidentOffice contacted the Employer's attorney and ar-rangements were made to dictate the addressestelephonically to the Board, which was accomplishedthat same day. The list was also sent to the Petitioneron that day, December 20, and received on Decem-ber 23.parties, or after the Regional Director or the Board has directed an election,the employer must file with the Regional Director an election eligibility list,containing the names and addresses of all the eligible voters. 156 NLRB at123940. Such list is then forwarded to the union.196 POLE-LITE INDUSTRIES LTD.The Employer asserts that inasmuch as the list waseffectively received by the Board only 3 calendardays but merely 1 working day late, since Petitionerreceived the list 14 days prior to the election, andwhereas the unit contained only 29 eligible voters,the Employer substantially complied with the Excel-sior rule. Thus, the election results should not be setaside, as the Regional Director recommended.In sustaining Petitioner's Objection 1, the RegionalDirector stated that, although the Board has heldthat the Excelsior rule need not be mechanicallyapplied, there are no cases where the Board hasfound the employer to have substantially compliedwith the Excelsior requirement when the untimelyfiling was due solely to the employer's negligence andno extenuating circumstances were demonstrated bythe employer. We disagree.An analysis of the Board cases on the issue ofwhether an employer has substantially complied withthe requirements of the Excelsior rule, despite anuntimely submission of the required list, demon-strates that three factors are taken into consider-ation: (I) the number of days which the list wasoverdue; (2) the number of days which the union hashad the list prior to the election; and (3) the numberof employees eligible to vote in the election.4Thefirst factor obviously derives directly from theExcelsior rule as literally stated, while the second andthird factors derive from the policy behind the rule-to afford the union sufficient opportunity to commu-nicate with employees prior to an election so that allof the eligible voters will be exposed to the argumentsfor, as well as against, union representation. Excelsi-or, supra at 1241.5The Board has found that an employer substantial-ly complies with the Excelsior rule, although failingto submit the list in a timely fashion, in the followingsituations. In Program Aids Company, Inc., 163NLRB 145, 146 (1967), the Excelsior list wassubmitted 4 days late, the union had the list 10 daysbefore the election, and the number of employeeseligible to vote totaled 50. And, in Taylor PublishingCompany, 167 NLRB 228 (1967), the Board receivedthe list I day late, the union received the list 9 daysI See, e.g., cases cited hereinafter..The Board has also taken into consideration on occasion certainmitigating or aggravating circumstances in determining whether anemployer has substantially complied with the Excelsior rule despite anuntimely submission. See United States Consumer Products, 164 NLRB 1187(1967) (list submitted late because the union retracted its informalagreement with the employer that the former would withdraw its electionpetition; election not set aside); Idaho Supreme Potatoes, Inc., 218 NLRB 38(1975) (lack of good faith on the part of the employer in providing the unionwith list; election set aside). See also The Coca.-Cola Company FoodsDivision, 202 NLRB 910 (1973); Ben Pearson Plant, Consumer Division,Brunswick Corporation, 206 NLRB 532 (1973); and Commercial AirConditioning Co., Inc., d/b/a Sprayking, Inc., 226 NLRB 1044 (1976), forcases involving extenuating circumstances despite the absence of evidencethat the employer failed to submit the Ercelsior list in a timely fashion.prior to the election, and the unit exceeded 1,000employees.6On the other hand, in Rockwell Manu-facturing Company, 201 NLRB 358 (1973), andChemical Technology, Inc., 214 NLRB 590 (1974), theBoard found that an employer did not substantiallycomply with the Excelsior rule because it failed to filethe required list in a timely manner. In Rockwell, thelist was filed II days late with the Board, the unionreceived the list 23 days prior to the election, and theemployees eligible to vote numbered over 200. InChemical Technology, an initial Excelsior list (con-taining numerous inaccuracies and omission of 10eligible voters) was submitted 6 days late, thesupplemental list correcting the inaccuracies andomissions was available to the union only 6 daysprior to the election, and the unit comprised about120 employees.In light of the foregoing recitation of the applicableBoard decisions, it is clear that the facts in the instantcase establish that the Employer has substantiallycomplied with the Excelsior requirement.7Here, the14 days in which the Union had the list in itspossession prior to the election was ample time tocommunicate with the relatively small number ofemployees eligible to vote. Moreover, the latesubmission (3 calendar days but merely a singleworking day late) was not a substantial failure on theEmployer's part to comply with its obligation underthe Excelsior rule. Lastly, the results of the investiga-tion did not present, nor is it even alleged, that thelate submission was due to a lack of good faith on thepart of the Employer to provide the Union with therequired information. In these circumstances, to setaside the election results would be tantamount to amechanical application of the Excelsior rule, con-trary to existing Board precedent.8Accordingly, as we find no merit in Objection 1, weshall issue the following Direction.9DIRECTIONIt is hereby directed that the Regional Director forRegion 3 shall, within 10 days from the date of thisDecision, open and count the ballot of HiriamAbare, prepare a revised tally of ballots, and, if the6 See also The Singer Company, 175 NLRB 211, 212 (1969); TelonicInstruments, a Division of Telonic Industries, Inc., 173 NLRB 588 ( 1968).I In fact, the facts herein demonstrate a more compelling case than didthe facts in Program Aids Company, supra, in which the Board foundsubstantial compliance with the Excelsior rule. In this case, each of the threefactors considered by the Board constitutes less of a departure from theemployer's obligation and less of a prejudicial effect upon the union thaneach of the factors in that earlier case..Program Aids Co., supra. See also Singer Co., supra, Taylor PublishingCo., supra, United States Consumer Products, supra; Telonic Instruments, Div.of Telonic Industries, supra, Rockwell Manufacturing Co., supra; andCommercial Air Conditioning Co., supra.9 In the absence of exceptions thereto, we adopt proforma the RegionalDirector's recommendations with respect to the challenged ballot andObjections 2 and 3.197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrevised tally reflects that the Petitioner has receivedthe majority of valid ballots cast, issue a Certificationof Representative. However, if the revised tallyreveals that the Petitioner has failed to receive amajority of the valid votes cast, the RegionalDirector shall issue a Certification of Results ofElection.198